         Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 1 of 20



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


LANCE TREANKLER, Individually and             Case No.:
On Behalf of All Others Similarly Situated,

                             Plaintiff,       CLASS ACTION COMPLAINT FOR
                                              VIOLATIONS OF THE FEDERAL
              v.                              SECURITIES LAWS

FERROGLOBE PLC, PEDRO LARREA,
and PHILLIP MURNANE,                          JURY TRIAL DEMANDED

                             Defendants.
            Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 2 of 20



       Plaintiff Lance Treankler (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief is based upon, among other things, his counsel’s investigation,

which includes without limitation: (a) review and analysis of regulatory filings made by

Ferroglobe PLC (“Ferroglobe” or the “Company”) with the United States (“U.S.”) Securities and

Exchange Commission (“SEC”); (b) review and analysis of press releases and media reports

issued by and disseminated by Ferroglobe; and (c) review of other publicly available information

concerning Ferroglobe.

                       NATURE OF THE ACTION AND OVERVIEW
       1.      This is a class action on behalf of persons and entities that purchased or otherwise

acquired Ferroglobe securities between August 21, 2018 and November 26, 2018, inclusive (the

“Class Period”), seeking to pursue remedies under the Securities Exchange Act of 1934 (the

“Exchange Act”).

       2.      Ferroglobe purports to produce silicon metal, silicon-based alloys, and

manganese-based alloys and to sell products such as aluminum, silicone compounds, automotive

parts, photovoltaic cells, electronic semiconductors, and steel.

       3.      On November 26, 2018, the Company reported a net loss of $2.9 million for the
third quarter 2018, compared to a net profit of $66.0 million the prior quarter.

       4.      On this news, the Company’s share price fell $2.97 per share, more than 62%, to

close at $1.80 per share on November 27, 2018, on unusually high trading volume.

       5.      Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that there

was excess supply of the Company’s products; (2) that demand for the Company’s products was

declining; (3) that, as a result, the pricing of the Company’s products would be materially

impacted; and (4) that, as a result of the foregoing, Defendants’ positive statements about the

Company’s business, operations, and prospects, were materially misleading and/or lacked a

                                    CLASS ACTION COMPLAINT
                                               1
             Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 3 of 20



reasonable basis.

        6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                  JURISDICTION AND VENUE
        7.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        8.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        9.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District.

        10.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                              PARTIES
        11.     Plaintiff Lance Treankler, as set forth in the accompanying certification,

incorporated by reference herein, purchased Ferroglobe securities during the Class Period, and

suffered damages as a result of the federal securities law violations and false and/or misleading

statements and/or material omissions alleged herein.

        12.     Defendant Ferroglobe is incorporated under the laws of England and Wales with

its principal executive offices located in London, United Kingdom. Ferroglobe’s common stock

trades on the NASDAQ exchange under the symbol “GSM.”

        13.     Defendant Pedro Larrea (“Larrea”) was the Chief Executive Officer of the

                                     CLASS ACTION COMPLAINT
                                                2
            Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 4 of 20



Company at all relevant times.

          14.   Defendant Phillip Murnane (“Murnane”) was the Chief Financial Officer of the

Company at all relevant times.

          15.   Defendants Larrea and Murnane, (collectively the “Individual Defendants”),

because of their positions with the Company, possessed the power and authority to control the

contents of the Company’s reports to the SEC, press releases and presentations to securities

analysts, money and portfolio managers and institutional investors, i.e., the market.          The

Individual Defendants were provided with copies of the Company’s reports and press releases

alleged herein to be misleading prior to, or shortly after, their issuance and had the ability and

opportunity to prevent their issuance or cause them to be corrected. Because of their positions

and access to material non-public information available to them, the Individual Defendants knew

that the adverse facts specified herein had not been disclosed to, and were being concealed from,

the public, and that the positive representations which were being made were then materially

false and/or misleading. The Individual Defendants are liable for the false statements pleaded

herein.
                               SUBSTANTIVE ALLEGATIONS

                                           Background

          16.   Ferroglobe purports to produce silicon metal, silicon-based alloys, and

manganese-based alloys and to sell products such as aluminum, silicone compounds, automotive

parts, photovoltaic cells, electronic semiconductors, and steel.
                                Materially False and Misleading
                           Statements Issued During the Class Period

          17.   The Class Period begins on August 21, 2018. On that day, the Company published

a press release announcing the second quarter 2018 financial results. It reported a net profit of

$66.0 million, or $0.39 per share, and adjusted EBITDA of $86.3 million.

          18.   In the press release, Defendant Larrea stated that volumes and selling prices “have

significantly increased” in the year to date. Moreover, regarding the demand for products, he

stated:

                                    CLASS ACTION COMPLAINT
                                               3
          Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 5 of 20



       The steel industries in North America and Europe – the main end markets for
       most of [the Company’s] alloys – are experiencing strong demand and high
       capacity utilizations in the wake of recent trade protection measures. Prices of our
       products have remained broadly stable overall, and current supply/demand
       dynamics in our industry should support continued healthy pricing.

       19.     On August 22, 2018, Defendants Larrea and Murnane participated in a conference

call to discuss the financial results with analysts. Regarding silicon metal, Defendant Larrea

stated that “despite some pricing declines in the US and in European indices, Ferroglobe

maintained a flat realized average selling price for silicon metal, reflecting a well-managed

commercial strategy and a good mix of fixed and index price contracts.”

       20.     During the call, Defendant Larrea reiterated strong market conditions supported

the business. Specifically, he stated that “the overall supply/demand tension in the market, as

well as increasing input costs, provide good reason to expect prices [of silicon metal] to remain

broadly stable around these levels.” Moreover, he stated: “A recent wave of earnings updates and

outlooks by many of our major customers across these verticals reinforces our confidence that

demand in the next eighteen months should remain healthy. We do not think the evolving trade

wars and tariffs which has targeted the steel and aluminum sectors in particular will impact the

aggregate demand for steel or aluminum globally.”
       21.     On September 5, 2018, in the middle of the third quarter, the Company

participated in the Goldman Sachs Leveraged Finance Conference, where Defendants Larrea and
Murnane led investors to believe that the factors underlying the Company’s growth during the

first half of the fiscal year would continue. Specifically, Defendant Larrea stated that “market

fundamentals are accelerating the demand for our products,” pointing to population growth,

urbanization, energy efficiency, and sustainability as megatrends that increase demand for the

Company’s products. Defendant Murnane used the quarterly trend in revenue and adjusted

EBITDA to suggest that the second quarter’s strong performance would continue.

       22.     The above statements identified in ¶¶17-21 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that there

was excess supply of the Company’s products; (2) that demand for the Company’s products was
                                   CLASS ACTION COMPLAINT
                                              4
          Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 6 of 20



declining; (3) that, as a result, the pricing of the Company’s products would be materially

impacted; and (4) that, as a result of the foregoing, Defendants’ positive statements about the

Company’s business, operations, and prospects, were materially misleading and/or lacked a

reasonable basis.

                            Disclosures at the End of the Class Period
       23.       On November 26, 2018, the Company reported poor financial results for the third

quarter 2018. In a press release, the Company reported a net loss of $2.9 million and adjusted

EBITDA of $45.0 million, which was down 47.9% from the prior quarter adjusted EBITDA of

$86.3 million.

       24.       In the press release, Defendant Larrea attributed the poor performance to “market

conditions in our main products [that] deteriorated through Q3.” Regarding the Company’s

response to these conditions, Defendant Larrea stated:
       Ferroglobe has taken swift action to optimize our position across our global
       production base. In this regard, we are curtailing production in our silicon metal
       and manganese-based alloys businesses in order to take advantage of our
       diversified portfolio by optimizing production among our most cost effective
       plants and geographies. We also continue to look at further measures to control
       our costs, to draw down inventories, and to enhance our free cash flow profile.
       That said, we are operating in a volatile environment currently and our financial
       results may continue to be challenged in the near-term.

       25.       On November 27, 2018, Defendants Larrea and Murnane participated in a

conference call to discuss the financial results with analysts. Defendant Larrea stated that “the

most significant driver of the Q3 results was reduced pricing, specifically average sales price for

silicon metal declined 4.9% versus Q2 2018 [due to] silicon production at high rates, the impact

of customers stocking up in anticipation of the trade case, and availability of aluminum scrap.”

Additionally, he stated that the sales of silicon metal “were impacted by the availability of

aluminum scrap, which is now burdened by a 25% tariff on imports from the US into China.”

       26.       Regarding the manganese-based alloys, Defendant Larrea stated that, in addition

to the delink of alloy prices from ore prices, the Company faced “logistical challenges along the

supply chain which resulted in some orders not being shipped during the quarter.”

       27.       Regarding the adjusted EBITDA, Defendant Larrea reiterated that “the biggest

                                    CLASS ACTION COMPLAINT
                                               5
           Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 7 of 20



factor contributing to the decline this quarter has been pricing.”

       28.     On this news, the Company’s share price fell $2.97 per share, more than 62%, to

close at $1.80 per share on November 27, 2018, on unusually high trading volume.

                               CLASS ACTION ALLEGATIONS
       29.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

purchased or otherwise acquired Ferroglobe securities between August 21, 2018 and November

26, 2018, inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are

Defendants, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendants have or had a controlling interest.

       30.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Ferroglobe’s common shares actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can only be ascertained through appropriate discovery, Plaintiff believes that there are at least

hundreds or thousands of members in the proposed Class. Millions of Ferroglobe common stock

were traded publicly during the Class Period on the NASDAQ. Record owners and other

members of the Class may be identified from records maintained by Ferroglobe or its transfer

agent and may be notified of the pendency of this action by mail, using the form of notice similar

to that customarily used in securities class actions.

       31.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       32.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

       33.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                                    CLASS ACTION COMPLAINT
                                               6
                Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 8 of 20



          (a)      whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

          (b)      whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of Ferroglobe; and

          (c)      to what extent the members of the Class have sustained damages and the proper

measure of damages.

          34.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                 UNDISCLOSED ADVERSE FACTS
          35.      The market for Ferroglobe’s securities was open, well-developed and efficient at

all relevant times. As a result of these materially false and/or misleading statements, and/or

failures to disclose, Ferroglobe’s securities traded at artificially inflated prices during the Class

Period. Plaintiff and other members of the Class purchased or otherwise acquired Ferroglobe’s

securities relying upon the integrity of the market price of the Company’s securities and market

information relating to Ferroglobe, and have been damaged thereby.

          36.      During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of Ferroglobe’s securities, by publicly issuing false and/or misleading

statements and/or omitting to disclose material facts necessary to make Defendants’ statements,

as set forth herein, not false and/or misleading. The statements and omissions were materially

false and/or misleading because they failed to disclose material adverse information and/or

misrepresented the truth about Ferroglobe’s business, operations, and prospects as alleged herein.

          37.      At all relevant times, the material misrepresentations and omissions particularized

                                       CLASS ACTION COMPLAINT
                                                  7
            Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 9 of 20



in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Ferroglobe’s financial well-being and prospects. These material

misstatements and/or omissions had the cause and effect of creating in the market an

unrealistically positive assessment of the Company and its financial well-being and prospects,

thus causing the Company’s securities to be overvalued and artificially inflated at all relevant

times.    Defendants’ materially false and/or misleading statements during the Class Period

resulted in Plaintiff and other members of the Class purchasing the Company’s securities at

artificially inflated prices, thus causing the damages complained of herein when the truth was

revealed.

                                      LOSS CAUSATION
         38.   Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

         39.   During the Class Period, Plaintiff and the Class purchased Ferroglobe’s securities

at artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,
causing investors’ losses.

                                 SCIENTER ALLEGATIONS
         40.   As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

virtue of their receipt of information reflecting the true facts regarding Ferroglobe, their control

over, and/or receipt and/or modification of Ferroglobe’s allegedly materially misleading

                                   CLASS ACTION COMPLAINT
                                              8
          Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 10 of 20



misstatements and/or their associations with the Company which made them privy to

confidential proprietary information concerning Ferroglobe, participated in the fraudulent

scheme alleged herein.
                  APPLICABILITY OF PRESUMPTION OF RELIANCE
                      (FRAUD-ON-THE-MARKET DOCTRINE)

       41.     The market for Ferroglobe’s securities was open, well-developed and efficient at

all relevant times. As a result of the materially false and/or misleading statements and/or failures

to disclose, Ferroglobe’s securities traded at artificially inflated prices during the Class Period.

On August 29, 2018, the Company’s share price closed at a Class Period high of $8.53 per share.

Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

securities relying upon the integrity of the market price of Ferroglobe’s securities and market

information relating to Ferroglobe, and have been damaged thereby.

       42.     During the Class Period, the artificial inflation of Ferroglobe’s shares was caused

by the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Ferroglobe’s business, prospects, and operations. These material

misstatements and/or omissions created an unrealistically positive assessment of Ferroglobe and

its business, operations, and prospects, thus causing the price of the Company’s securities to be
artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

Company shares. Defendants’ materially false and/or misleading statements during the Class

Period resulted in Plaintiff and other members of the Class purchasing the Company’s securities

at such artificially inflated prices, and each of them has been damaged as a result.

       43.     At all relevant times, the market for Ferroglobe’s securities was an efficient

market for the following reasons, among others:

       (a)     Ferroglobe shares met the requirements for listing, and was listed and actively

traded on the NASDAQ, a highly efficient and automated market;

       (b)     As a regulated issuer, Ferroglobe filed periodic public reports with the SEC


                                    CLASS ACTION COMPLAINT
                                               9
          Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 11 of 20



and/or the NASDAQ;

       (c)     Ferroglobe regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

       (d)     Ferroglobe was followed by securities analysts employed by brokerage firms who

wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms.        Each of these reports was publicly

available and entered the public marketplace.

       44.     As a result of the foregoing, the market for Ferroglobe’s securities promptly

digested current information regarding Ferroglobe from all publicly available sources and

reflected such information in Ferroglobe’s share price. Under these circumstances, all purchasers

of Ferroglobe’s securities during the Class Period suffered similar injury through their purchase

of Ferroglobe’s securities at artificially inflated prices and a presumption of reliance applies.

       45.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.

                                       NO SAFE HARBOR
       46.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

                                    CLASS ACTION COMPLAINT
                                               10
          Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 12 of 20



conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Ferroglobe who knew that the statement was false when made.
                                             FIRST CLAIM
                          Violation of Section 10(b) of The Exchange Act and
                                 Rule 10b-5 Promulgated Thereunder
                                        Against All Defendants

        47.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        48.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Ferroglobe’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each

defendant, took the actions set forth herein.

        49.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Ferroglobe’s securities in violation of Section 10(b)

of the Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in

the wrongful and illegal conduct charged herein or as controlling persons as alleged below.

                                      CLASS ACTION COMPLAINT
                                                 11
          Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 13 of 20



       50.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Ferroglobe’s

financial well-being and prospects, as specified herein.

       51.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of Ferroglobe’s value and

performance and continued substantial growth, which included the making of, or the

participation in the making of, untrue statements of material facts and/or omitting to state

material facts necessary in order to make the statements made about Ferroglobe and its business

operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities during the Class Period.

       52.     Each of the Individual Defendants’ primary liability and controlling person

liability arises from the following facts: (i) the Individual Defendants were high-level executives

and/or directors at the Company during the Class Period and members of the Company’s

management team or had control thereof; (ii) each of these defendants, by virtue of their

responsibilities and activities as a senior officer and/or director of the Company, was privy to and

participated in the creation, development and reporting of the Company’s internal budgets, plans,

projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and

familiarity with the other defendants and was advised of, and had access to, other members of the

Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

was aware of the Company’s dissemination of information to the investing public which they

knew and/or recklessly disregarded was materially false and misleading.

       53.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

                                      CLASS ACTION COMPLAINT
                                                 12
          Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 14 of 20



ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Ferroglobe’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated

by Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       54.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

Ferroglobe’s securities was artificially inflated during the Class Period. In ignorance of the fact

that market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of

the market in which the securities trades, and/or in the absence of material adverse information

that was known to or recklessly disregarded by Defendants, but not disclosed in public

statements by Defendants during the Class Period, Plaintiff and the other members of the Class

acquired Ferroglobe’s securities during the Class Period at artificially high prices and were

damaged thereby.

       55.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Ferroglobe was experiencing, which were not disclosed by Defendants, Plaintiff and other

members of the Class would not have purchased or otherwise acquired their Ferroglobe

securities, or, if they had acquired such securities during the Class Period, they would not have

done so at the artificially inflated prices which they paid.

       56.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

                                    CLASS ACTION COMPLAINT
                                               13
          Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 15 of 20



        57.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.
                                         SECOND CLAIM
                          Violation of Section 20(a) of The Exchange Act
                                Against the Individual Defendants

        58.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        59.     Individual Defendants acted as controlling persons of Ferroglobe within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions and their ownership and contractual rights, participation in, and/or awareness of the

Company’s operations and intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, Individual Defendants had the

power to influence and control and did influence and control, directly or indirectly, the decision-

making of the Company, including the content and dissemination of the various statements

which Plaintiff contends are false and misleading. Individual Defendants were provided with or

had unlimited access to copies of the Company’s reports, press releases, public filings, and other

statements alleged by Plaintiff to be misleading prior to and/or shortly after these statements

were issued and had the ability to prevent the issuance of the statements or cause the statements
to be corrected.

        60.     In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        61.     As set forth above, Ferroglobe and Individual Defendants each violated Section

10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

other members of the Class suffered damages in connection with their purchases of the

                                    CLASS ACTION COMPLAINT
                                               14
          Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 16 of 20



Company’s securities during the Class Period.

                                    PRAYER FOR RELIEF
       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (a)     Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

       (b)     Awarding compensatory damages in favor of Plaintiff and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       (c)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       (d)     Such other and further relief as the Court may deem just and proper.
                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: January 22, 2019                       GLANCY PRONGAY & MURRAY LLP


                                              By: s/ Lesley F. Portnoy
                                              Lesley F. Portnoy (LP-1941)
                                              230 Park Avenue, Suite 530
                                              New York, New York 10169
                                              Telephone: (212) 682-5340
                                              Facsimile: (212) 884-0988
                                              lportnoy@glancylaw.com
                                                     -and-
                                              GLANCY PRONGAY & MURRAY LLP
                                              Lionel Z. Glancy
                                              Robert V. Prongay
                                              Lesley F. Portnoy
                                              Charles H. Linehan
                                              Pavithra Rajesh
                                              1925 Century Park East, Suite 2100
                                              Los Angeles, CA 90067
                                              Telephone: (310) 201-9150
                                              Facsimile: (310) 201-9160

                                              Attorneys for Plaintiff Lance Treankler


                                   CLASS ACTION COMPLAINT
                                              15
            Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 17 of 20



                          SWORN CERTIFICATION OF PLAINTIFF

                      FERROGLOBE PLC SECURITIES LITIGATION


       I, Lance Treankler individually, and/or in my capacity as trustee and/or principal for
accounts listed on Schedule A, certify that:

       1.       I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
                Plaintiff motion on my behalf.

       2.       I did not purchase the Ferroglobe PLC securities that are the subject of this action
                at the direction of plaintiff’s counsel or in order to participate in any private action
                arising under this title.

       3.       I am willing to serve as a representative party on behalf of a class and will testify
                at deposition and trial, if necessary.

       4.       My transactions in Ferroglobe PLC securities during the Class Period set forth in
                the Complaint are as follows:

                (See attached transactions)

       5.       I have not sought to serve, nor served, as a representative party on behalf of a
                class under this title during the last three years, except for the following:


       6.       I will not accept any payment for serving as a representative party, except to
                receive my pro rata share of any recovery or as ordered or approved by the court,
                including the award to a representative plaintiff of reasonable costs and expenses
                (including lost wages) directly relating to the representation of the class.


       I declare under penalty of perjury that the foregoing are true and correct statements.



    1/10/2019
    ________________                            _________________________________________
        Date
                                                                Lance Treankler
Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 18 of 20



                  Lance Treankler's Transactions in
                       Ferroglobe PLC (GSM)
      Date       Transaction Type     Quantity        Unit Price
    11/26/2018        Bought                   500        $4.8200
    11/26/2018        Bought                   100        $4.8100
    11/26/2018        Bought                 1,350        $4.8250
    11/26/2018        Bought                 1,200        $4.8400
    11/26/2018        Bought                 2,100        $4.8800
    11/26/2018        Bought                   600        $4.8999
    11/26/2018        Bought                   900        $4.9000
    11/26/2018        Bought                   459        $4.8600
    11/26/2018        Bought                 2,900        $4.8800
    11/26/2018        Bought                   100        $4.8697
    11/26/2018        Bought                   541        $4.8700
    11/26/2018        Bought                 5,350        $4.8600
    11/26/2018        Bought                   200        $4.8350
    11/26/2018        Bought                 1,600        $4.8500
    11/26/2018        Bought                   100        $4.8400
    11/26/2018        Bought                   300        $4.8450
    11/26/2018        Bought                 2,200        $4.8800
    11/26/2018        Bought                 1,436        $4.8999
    11/26/2018        Bought                   200        $4.9475
    11/26/2018        Bought                   700        $4.9500
    11/26/2018        Bought                 1,100        $4.9400
    11/26/2018        Bought                 2,579        $4.9700
    11/26/2018        Bought                 2,100        $4.9600
    11/26/2018        Bought                   100        $4.8250
    11/26/2018        Bought                   600        $4.8290
    11/26/2018        Bought                   700        $4.8300
    11/26/2018        Bought                   400        $4.8400
    11/26/2018        Bought                    50        $4.8600
    11/26/2018        Bought                    50        $4.8400
    11/26/2018        Bought                   400        $4.8290
    11/26/2018        Bought                    50        $4.8600
    11/26/2018        Bought                    14        $4.8800
    11/26/2018        Bought                   800        $4.8700
    11/26/2018        Bought                   500        $4.8600
    11/26/2018        Bought                   550        $4.8400
    11/26/2018        Bought                   764        $4.8999
    11/26/2018        Bought                 1,400        $4.8900
    11/26/2018        Bought                   300        $4.8950
    11/26/2018        Bought                    36        $4.8800
Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 19 of 20


      Date     Transaction Type   Quantity      Unit Price
    11/26/2018     Bought               1,000       $4.8600
    11/26/2018     Bought                 300       $4.8700
    11/26/2018     Bought                 300       $4.8600
    11/26/2018     Bought               1,350       $4.8250
    11/26/2018     Bought                  50       $4.8200
    11/26/2018     Bought               1,000       $4.8225
    11/26/2018     Bought                 300       $4.8999
    11/26/2018     Bought               3,941       $4.8800
    11/26/2018     Bought                 859       $4.8700
    11/26/2018     Bought                 200       $4.8250
    11/26/2018     Bought                 300       $4.8290
    11/26/2018     Bought                 200       $4.8300
    11/26/2018     Bought                  50       $4.8200
    11/26/2018     Bought                 600       $4.8225
    11/26/2018     Bought                 700       $4.8240
    11/26/2018     Bought                 800       $4.8400
    11/26/2018     Bought               1,317       $4.8250
    11/26/2018     Bought               2,300       $4.8300
    11/26/2018     Bought               1,433       $4.8200
    11/26/2018     Bought               1,300       $4.8100
    11/26/2018     Bought                 150       $4.8300
    11/26/2018     Bought               2,400       $4.8200
    11/26/2018     Bought               1,300       $4.8100
    11/26/2018     Bought               2,750       $4.8300
    11/26/2018     Bought               1,000       $4.8200
    11/26/2018     Bought               1,900       $4.8250
    11/26/2018     Bought               7,900       $4.8300
    11/26/2018     Bought                 200       $4.8200
    11/26/2018     Bought                 383       $4.8250
    11/26/2018     Bought               4,500       $4.8300
    11/26/2018     Bought                  67       $4.8200
    11/26/2018     Bought                 500       $4.8300
    11/26/2018     Bought                 400       $4.9700
    11/26/2018     Bought                 300       $4.9900
    11/26/2018     Bought               1,300       $4.9450
    11/26/2018     Bought               3,900       $4.9499
    11/26/2018     Bought               4,800       $4.9500
    11/26/2018     Bought                 300       $4.9999
    11/26/2018     Bought                 100       $4.9899
    11/26/2018     Bought               5,224       $4.9900
    11/26/2018     Bought                 700       $4.9850
    11/26/2018     Bought               3,714       $4.9900
Case 1:19-cv-00629-RA Document 1 Filed 01/22/19 Page 20 of 20


      Date     Transaction Type   Quantity      Unit Price
    11/26/2018     Bought                 900       $4.9850
    11/26/2018     Bought               7,800       $4.9900
    11/26/2018     Bought               8,500       $4.8980
    11/26/2018     Bought                 400       $4.8990
    11/26/2018     Bought                 200       $4.8940
    11/26/2018     Bought               1,745       $5.0000
    11/26/2018     Bought               5,586       $5.0000
    11/26/2018     Bought               1,200       $5.0000
    11/26/2018     Bought               9,400       $4.9700
    11/26/2018     Bought                 600       $4.9600
    11/26/2018     Bought                 600       $4.9500
    11/26/2018     Bought               1,721       $4.9700
    11/26/2018     Bought                 900       $4.9800
    11/26/2018     Bought               5,231       $4.9900
    11/26/2018     Bought                 100       $4.9750
    11/26/2018     Bought               2,000       $4.9800
    11/26/2018     Bought               7,900       $4.9900
    11/26/2018     Bought                 103       $4.9500
    11/26/2018     Bought                 950       $4.9700
    11/26/2018     Bought                 300       $4.9600
    11/26/2018     Bought                 850       $4.9800
    11/26/2018     Bought               6,697       $4.9900
    11/26/2018     Bought             10,000        $4.9900
    11/26/2018     Bought             10,000        $4.9000
    11/26/2018     Bought                 200       $5.0297
    11/26/2018     Bought               9,800       $5.0300
    11/26/2018     Bought                 100       $4.9850
    11/26/2018     Bought                 531       $4.9900
    11/26/2018     Bought                 100       $4.9900
    11/26/2018     Bought                 169       $4.9700
    11/26/2018     Bought                 297       $4.9500
    11/26/2018     Bought                 803       $4.9800
    11/26/2018     Bought                 100       $4.9500
    11/26/2018     Bought                 100       $4.9700
    11/26/2018     Bought                 100       $4.9900
    11/26/2018     Bought                 100       $4.9950
    11/26/2018     Bought               1,600       $4.9999
    11/26/2018     Bought                 300       $4.9900
    11/26/2018     Bought               2,331       $4.9700
    11/26/2018     Bought                 969       $4.9900
    11/26/2018     Bought                 400       $4.9700
